Citation Nr: 0313262	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claim of entitlement 
to service connection for peripheral neuropathy.  


FINDINGS OF FACT

1.	The veteran does not have a current diagnosis of 
peripheral neuropathy.

2.	The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

3.	No medical evidence has been submitted linking any of 
the veteran's current lower extremity problems to 
service.


CONCLUSION OF LAW

Neither peripheral neuropathy, nor any other lower extremity 
disability, was incurred in or aggravated by active service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 1999 rating 
action, and were provided a Statement of the Case dated April 
1999, and Supplemental Statements of the Case dated January 
2000, September 2000, and October 2002.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The veteran was sent 
letters in March 2001 and October 2001, explaining his rights 
under the VCAA.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been notified as to which party will 
get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, any lower extremity 
disorder, to include peripheral neuropathy.  The veteran's 
separation examination dated January 1965 reported that the 
veteran's feet and lower extremities were normal.  Further, 
in the report of medical history dated January 1965, the 
veteran stated that his health was excellent and good, and he 
did not report any problems with his feet or legs.

Many of the medical records submitted concern the veteran's 
hospitalization for his gastrectomy, and his longstanding 
problems with shortness of breath, diagnosed as emphysema and 
chronic obstructive pulmonary disease (COPD), which are not 
at issue in the present case.

A private disability determination dated September 1991, 
while noting that the veteran had shortness of breath when 
walking, also indicated that the veteran reported no problems 
with his feet or lower extremities.

The veteran has reported numerous times that he received 
frostbite injuries to his feet in service.  The veteran was 
initially denied service connection for this condition in 
November 1991, when it was found that the veteran had scaly 
lesions on his feet, and was diagnosed with lichen clonus, 
and has been denied service connection for this claim several 
times since.

The report of a VA examination dated February 1993 noted that 
the veteran had developed a skin problem approximately a year 
ago, called lichen planus, which was associated with rashes 
on the skin, scaling of the skin, thickening of the toenails, 
and dry skin.  The veteran also complained at that time of 
weakness in his knees and ankles that prevented him from 
walking very far.  Upon examination, back tenderness and mild 
kyphosis was noted.  It was noted that the veteran complained 
of pain in the left hip, both knees, and both ankles, all of 
which had normal movement without crepitus.  The veteran 
complained of pain with knee bending.  The veteran was 
diagnosed with lichen planus involving the toenails, feet, 
legs, chest, back, and left hand, and weakness of the knees 
and ankles, etiology not determined.

In a statement received May 1995, the veteran reported that 
he had served in Vietnam during early 1965.

May 1995 outpatient records indicate that the veteran had 
multiple dry flaky areas of both feet, as well as thickening 
and flaking of the nails on the fingers and toes, and was 
diagnosed with lichen planus.

In April 1996, the veteran reported that his right leg hurt, 
and that he was unable to bear weight on it.  He described 
the pain as beginning in the right buttock, and radiating to 
the posterior calf.  It was noted that the veteran had 
classic lumbar spinal stenosis symptoms in both lower 
extremities.  The veteran was diagnosed with degenerative 
joint disease of the lumbosacral spine with spinal stenosis 
and right-sided sciatica.

The veteran's June 1998 claim indicated that the veteran 
wished to be considered for service connection for peripheral 
neuropathy.  The veteran at that time noted that he had 
served in Vietnam during late 1964 and early 1965, making 
frequent trips to deliver supplies along the Cambodian 
border.

A statement from a private physician dated July 1998 
indicated that the veteran had a problem with service related 
frostbite on his feet, and that he continued to have problems 
with his feet and require the use of crutches.  The veteran 
has periodically reported that the problems with his feet are 
due to frostbite. (The Board notes that, although the veteran 
did submit a notice of disagreement to the April 1999 rating 
decision denying him service connection for frostbite 
residuals, the veteran did not timely submit a substantive 
appeal with regards to that issue, therefore, this issue is 
not before the Board.)

A report of outpatient treatment, dated September 1998, 
indicates that the veteran reported discoloration of both 
feet and ankles, which was getting worse.  The veteran 
complained of numbness in his toes, and pain and soreness in 
the soles of both feet.  Upon examination, tenderness in the 
balls of both feet was noted, as were tinea pedis lesions.  
The veteran was diagnosed with tinea pedis, possible 
arthritis of the feet, and it was proposed to rule out 
peripheral vascular disease.

In November 1998, the veteran was seen in kinesiotherapy, 
where it was recommended that the veteran be prescribed 
orthopedic shoes due to his vascular insufficiency.

Kinesiotherapy notes dated February and April 1999 indicated 
that the veteran had been diagnosed with peripheral vascular 
disease.  The veteran was fitted for orthopedic shoes.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2002).  
Furthermore, in August 1996, the Secretary of Veterans 
Affairs determined that presumptive service connection is not 
warranted for conditions for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 
1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for peripheral 
neuropathy.  In this regard, the Board points out that the 
veteran does not have a current diagnosis of peripheral 
neuropathy.  Although the veteran reported in September 1998 
that he had numbness in his toes, the veteran has been 
diagnosed with peripheral vascular disease, not peripheral 
neuropathy. 

Furthermore, the Board points that, although the veteran has 
claimed to have spent time in Vietnam, his service personnel 
records show absolutely no foreign service.  In this regard, 
the Board notes that the veteran's DD-214 shows no foreign or 
sea service; further, the veteran's service personnel record 
form DA 24 shows that the veteran was only ever stationed in 
South Carolina, Georgia, and Louisiana, while in service.  
Further, the veteran's DA Form 1577, Authorization for 
issuance of awards, show only that the veteran received a 
Good Conduct award, a National Defense Service Medal, and a 
Sharpshooter Badge with Rifle Bar, and no awards which would 
indicate Vietnam service, such as a Vietnam Service Medal.  
Further, although the veteran has claimed to have been in 
Vietnam in late 1964 and early 1965, a service medical record 
from January 1965 clearly indicates that the veteran at that 
time was station in Louisiana.  Therefore, the Board finds no 
evidence has been submitted to support the veteran's claims 
that he served in Vietnam, and that all the evidence of 
record indicates that the veteran never served in Vietnam.  
Therefore, the veteran cannot be found to have been exposed 
to herbicides in Vietnam, and cannot be granted service 
connection on either a presumptive or a direct basis for any 
disability, based on an association with exposure to 
herbicide agents.

As to service connection on a direct basis, without regard to 
exposure to herbicide agents, the Board notes that no medical 
evidence has been presented to link the veteran's peripheral 
vascular disease, or any skin disorder, to include lichen 
planus, to service.  The medical records received indicate 
that neither of these disabilities manifested until many 
years after service.  Further, the Board again notes that, 
while the veteran has submitted a statement from a private 
physician indicating that he had frostbite related to 
service, the veteran's claim of frostbite has been denied 
several times, and has not been timely appealed, and is 
therefore final, but the Board does point out that there is 
no evidence of record to indicate that the veteran currently 
has frostbite, or was seen for complaints of, or treatment 
for, any frostbite in service.

Therefore, the Board finds that no medical evidence has been 
submitted which indicates that the veteran currently has 
peripheral neuropathy, and no medical evidence has been 
submitted which indicates that any lower extremity disability 
the veteran has is related to service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

